March 28, 2008


Mr. Kelly K. McKinnis
612 Nolana Loop, Suite 240
McAllen, TX 78504


Honorable Horacio Pena Jr.
92nd Judicial District Court
100 North Closner, 2nd Floor
Edinburg, TX 78539
Ms. Cheryl Hole
Office of the Criminal District Attorney
100 North Closner, Rm 301
Edinburg, TX 78539

RE:   Case Number:  06-0952
      Court of Appeals Number:  13-06-00616-CR
      Trial Court Number:  CR-0640-06-A

Style:      IN RE  EDUARDO "WALO" GRACIA BAZAN

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
denied the petition for writ of mandamus in the above-referenced case.   The
stay order issued November 30, 2006 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |